DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed September 16, 2022, with respect to the rejection(s) of claim(s) 7 – 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Dinan (US 2016/0374072).
Dinan teaches a receiving section that receives a plurality of downlink control information (DCI), being transmitted separately in a primary cell and a secondary cell (Section 0218, multiple DCI formats used in the primary cell and multiple DCI formats used in the secondary cell (SCell)), each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell (Section 0218, multiple DCI formats for the primary cell including TPC command for control of the PUCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0219232) in view of Dinan (US 2016/0374072) and in further view of Nogami et al. (US 2018/0220400)
Regarding Claim 7, Takeda teaches a terminal comprising: a receiving section that receives a plurality downlink control information (DCI) each including a transmission power control (TPC} command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink); and a control section that, when the plurality of DCI indicates information for PUCCH transmission, controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach a receiving section that receives a plurality of downlink control information (DCI), being transmitted separately in a primary cell and a secondary cell, each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell, the plurality of DCI indicates a same slot for PUCCH transmission.
Dinan, which also teaches power control, teaches a receiving section that receives a plurality of downlink control information (DCI), being transmitted separately in a primary cell and a secondary cell (Section 0218, multiple DCI formats used in the primary cell and multiple DCI formats used in the secondary cell (SCell)), each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell (Section 0218, multiple DCI formats for the primary cell including TPC command for control of the PUCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with above features of Dinan for the purpose of enabling the use of multiple PUCCH groups and providing carrier aggregation, which increases the data rate per user, as taught by Dinan.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda combination with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI.
Regarding Claim 8, Takeda teaches a radio communication method for a terminal, comprising: receiving a plurality downlink control information (DCI) each including a transmission power control (TPC} command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink); and when the plurality of DCI indicates information for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach receiving a plurality of downlink control information (DCD, being transmitted separately in a primary cell and a secondary cell, each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell, the plurality of DCI indicates a same slot for PUCCH transmission.
Dinan, which also teaches power control, teaches receiving a plurality of downlink control information (DCD, being transmitted separately in a primary cell and a secondary cell (Section 0218, multiple DCI formats used in the primary cell and multiple DCI formats used in the secondary cell (SCell)), each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell (Section 0218, multiple DCI formats for the primary cell including TPC command for control of the PUCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with above features of Dinan for the purpose of enabling the use of multiple PUCCH groups and providing carrier aggregation, which increases the data rate per user, as taught by Dinan.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda combination with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality of DCI.
Regarding Claim 9, Takeda teaches a base station comprising: a transmitting section that transmits plurality downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink from the base station), and a control section that, when the plurality DCI indicates information for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI (Section 0018, accumulated TPC value).
Takeda does not teach a transmitting section that separately transmits, in a primary cell and a secondary cell, a plurality of downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell, the plurality of DCI indicates a same slot for PUCCH transmission.
Dinan, which also teaches power control, teaches a transmitting section that separately transmits, in a primary cell and a secondary cell (Section 0218, multiple DCI formats used in the primary cell and multiple DCI formats used in the secondary cell (SCell)), a plurality of downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell (Section 0218, multiple DCI formats for the primary cell including TPC command for control of the PUCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with above features of Dinan for the purpose of enabling the use of multiple PUCCH groups and providing carrier aggregation, which increases the data rate per user, as taught by Dinan.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda combination with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controls reception of the PUCCH of which the transmission power is controlled based on TPC command accumulated values indicated by TPC command field values included in the plurality DCI.
Regarding Claim 10, Takeda teaches a system comprising a base station and a terminal, wherein: the base station comprises: a transmitting section that transmits plurality downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) (Section 0018, multiple DCI formats used for the TPC for power control of the PUCCH, the mobile terminal or UE receives said DCI information on the downlink from the base station); the terminal comprises: a receiving section that receives the plurality DCI and a control section that, when the plurality DCI indicates information for PUCCH transmission, controls the transmission power based on TPC command accumulated values indicated by TPC command field values included in the plurality DCI (Section 0018, accumulated TPC value).
Takeda does not teach a transmitting section that separately transmits, in a primary cell and a secondary cell, a plurality of downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell, the plurality of DCI indicates a same slot for PUCCH transmission.
Dinan, which also teaches power control, teaches a transmitting section that separately transmits, in a primary cell and a secondary cell (Section 0218, multiple DCI formats used in the primary cell and multiple DCI formats used in the secondary cell (SCell)), a plurality of downlink control information (DCI) each including a transmission power control (TPC) command field value used for control of a transmission power of an uplink control channel (PUCCH) in the primary cell (Section 0218, multiple DCI formats for the primary cell including TPC command for control of the PUCCH).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda with above features of Dinan for the purpose of enabling the use of multiple PUCCH groups and providing carrier aggregation, which increases the data rate per user, as taught by Dinan.
Nogami, which also teaches the use of DCI, teaches a DCI format that indicates a same slot for transmission (Section 0291, scheduling in the same slot).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Takeda combination with the above features of Nogami for the purpose of improving communication flexibility and/or efficiency as taught by Nogami.  The combination of Takeda and Nogami teaches when the plurality of DCI indicates a same slot for PUCCH transmission, controlling the transmission power based on TPC command accumulated values indicated by TPC command field values included in the multiple DCI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
October 24, 2022